OPINION DENYING A PETITION FOR A REHEARING.

Per Curiam:

The motion for a rehearing is aimed especially at the denial of the motion to dismiss in the foregoing opinion.
As has been held in some courts, there is very little difference practically' between sustaining a demurrer to plaintiff’s evidence and an instruction to return a verdict for the defendant. Even if there be no difference, we must follow the procedure prescribed in the statute. Under section 266 of the code (Gen. Stat. 1901, § 4713) the plaintiff was entitled to a trial by a jury, and, under proper instructions, after he had produced all the competent evidence he had, he was entitled to a verdict for or against him, as the jury might determine.
On the trial the plaintiff offered evidence which we have held was competent, and it was excluded by the court. Now, whether this be denominated “any order of the court ... by which the party was prevented from having á fair trial,” or whether it be called an “error of law occurring at the trial” which had the same effect, the plaintiff was entitled to a new trial- — a reexamination in the same court of the issues of fact, under the provisions of section 306 of the code. (Gen. Stat. 1901, § 4754.)
An instructed verdict is nevertheless a verdict, and section 306 provides the only method of setting aside a verdict in the court where it is rendered. Even if it may be said that the order could be reviewed on error in this court without a motion for a new trial, if the statute authorizes a reconsideration in the same court upon such motion this opportunity cannot be denied.
We believe the bar of the state has for many years interpreted section 306 as contended for by the plaintiff, and that the language thereof justifies the contention. .If a different interpretation should now be *903placed upon the provision no good would result, but much uncertainty and confusion would likely follow.
The petition for a rehearing is denied.